UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-4825



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


LEROY AUGUSTUS LANE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:06-cr-00992-GRA)


Submitted:    April 17, 2008                 Decided:   April 21, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kirsten E. Small, NEXSEN PRUET, LLC, Greenville, South Carolina,
for Appellant. Reginald I. Lloyd, United States Attorney, E. Jean
Howard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Leroy Augustus Lane appeals his conviction by a jury of

one count of bank robbery, in violation of 18 U.S.C. § 2113(a)

(2000). On appeal, Lane asserts that the evidence was insufficient

to support the jury’s verdict.    We affirm.

          We review de novo the district court’s denial of Lane’s

motion for judgment of acquittal based on insufficient evidence.

United States v. Gallimore, 247 F.3d 134, 136 (4th Cir. 2001).   The

verdict must be sustained if there is substantial evidence to

support it, taking the view most favorable to the Government.

Glasser v. United States, 315 U.S. 60, 80 (1942).    “[S]ubstantial

evidence is evidence that a reasonable finder of fact could accept

as adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.” United States v. Burgos, 94 F.3d

849, 862 (4th Cir. 1996).    In evaluating the sufficiency of the

evidence, we do not review the credibility of the witnesses, and we

assume that the jury resolved contradictions in testimony in favor

of the Government.   United States v. Romer, 148 F.3d 359, 364 (4th

Cir. 1998), overruled on other grounds as recognized in United

States v. Strassini, 59 Fed. Appx. 550, 552 (4th Cir. 2003).

          With these standards in mind, we have reviewed the record

and conclude that the evidence was sufficient.        Lane does not

dispute that the robber was driving his vehicle.    In addition, one

witness positively identified Lane, and another testified that Lane


                                 - 2 -
confessed to him.   While Lane challenges the credibility of these

witnesses,   credibility   determinations   are   jury   functions,   and

absent extraordinary circumstances not present here, we will not

disturb them.   See Columbus-Am. Discovery Group v. Atl. Mut. Ins.

Co., 56 F.3d 556, 567 (4th Cir. 1995).

             Accordingly, we affirm Lane’s conviction.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                                - 3 -